13‐3145 
United States v. Bershchansky 
                                                                 
                                                                                                                                                    
                                        UNITED STATES COURT OF APPEALS 
                                            FOR THE SECOND CIRCUIT 

                                                     August Term 2014 

                          (Argued: September 29, 2014     Decided: June 5, 2015) 
                                                    
                                         Docket No. 13‐3145 
                                                                      

                                                 UNITED STATES OF AMERICA,  
                                                                                                              
                                                                      Appellant, 
                                                               v. 
                                                                 
                                                    YURI BERSHCHANSKY, 
                                                              
                                                                Defendant‐Appellee. 
                                                                                                 

                          ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                               FOR THE EASTERN DISTRICT OF NEW YORK 

                                                                                                 
                                                                 

Before: 
                                           WINTER and CHIN, Circuit Judges, 
                                             and OETKEN, District Judge.* 




                                              
        *     The Honorable J. Paul Oetken, of the Southern District of New York, 
sitting by designation.   
                                                                                     
             Interlocutory appeal by the government from an order of the United 

States District Court for the Eastern District of New York (Matsumoto, J.), 

granting defendantʹs motion to suppress physical evidence and statements 

obtained during the execution of a search warrant.  The district court held that 

federal agents exceeded the scope of the search warrant and that the good‐faith 

exception to the exclusionary rule was inapplicable.   

             AFFIRMED. 
                                                           

                         SARITHA KOMATIREDDY, Assistant United States 
                              Attorney (David C. James, Assistant United States 
                              Attorney, on the brief), for Loretta E. Lynch, United 
                              States Attorney, Eastern District of New York, 
                              Brooklyn, New York, for Appellant. 
                          
                         MEGAN WOLFE BENETT, New York, New York, and Gary 
                              Farrell, New York, New York, for Defendant‐
                              Appellee.  
                                                            
                                           
CHIN, Circuit Judge: 

             In this case, the Department of Homeland Security (ʺDHSʺ) 

identified a computer in Brooklyn, New York, that it believed was offering, on a 

peer‐to‐peer network, electronic files that contained child pornography.  DHS 

agents determined that the computer was subscribed to defendant‐appellee Yuri 

Bershchansky and they obtained a warrant to search what they apparently 

                                          ‐2‐ 
 
                                                                                          
believed to be his residence.  The agents searched Bershchanskyʹs home, seized 

his computer equipment, and elicited a confession from him.  Bershchansky was 

later arrested and charged with one count of possessing child pornography in 

violation of 18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2). 

             The warrant authorized a search of Apartment 2 at the location 

where Bershchansky lived, but the agents executed the warrant by searching 

Apartment 1 instead.  Bershchansky moved to suppress on the grounds that the 

agents exceeded the scope of the warrant when they searched an apartment other 

than the one approved by the magistrate judge.  On July 19, 2013, the United 

States District Court for the Eastern District of New York (Matsumoto, J.) granted 

the motion.  The government appeals.  We affirm.  

                              BACKGROUND                    

A.    The Investigation 

             After two evidentiary hearings, the district court made detailed 

findings of fact.  Based on the district courtʹs findings and the record in the case, 

we summarize the facts as follows:   

             In November 2010, an investigator in the Homeland Security 

Investigations unit (ʺHSIʺ) of DHS identified a computer on a peer‐to‐peer 

network that he believed was hosting digital files known to be associated with 

                                          ‐3‐ 
 
                                                                                
child pornography.1  The computer was logged in from Internet Protocol address 

24.185.53.197 (the ʺIP Addressʺ).2  The investigator ʺdirect connectedʺ to the IP 

Address and discovered numerous video and image files being offered for 

download, many of which contained titles indicative of child pornography.  The 

investigator, using special software, downloaded these files.  

                      Special Agent Robert Raab, a member of HSIʹs Child Exploitation 

Group, was assigned to investigate the IP Address.  He confirmed that the 

downloaded files contained images of child pornography.  He also determined 

that the IP Address was registered to Cablevision, an internet service provider.  

He issued an administrative summons to Cablevision, requesting the subscriber 

information associated with the IP Address.  Cablevision informed Raab that, 

during the relevant time period, the IP Address was assigned to ʺYuri 

Bershchanskyʺ at address ʺ2462 Gerritsen Av Apt 2ʺ in Brooklyn, New York.  

Raab next contacted Con Edison, an electrical service provider, by telephone to 

confirm the subscriber information associated with the Gerritsen Avenue address 

                                              
1             A peer‐to‐peer network allows computer users to share electronic files 
directly with each other, not through a central server or website.  See Metro‐Goldwyn‐
Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 919‐20 (2005). 
 
2             An internet protocol (ʺIPʺ) address is a numerical label consisting of four 
numbers, separated by periods.  Every computer that communicates with an internet 
network is assigned a unique IP address.  See Register.com, Inc. v. Verio, Inc., 356 F.3d 
393, 409‐11 (2d Cir. 2004).  
                                                 ‐4‐ 
 
                                                                                                  
provided by Cablevision.  Raab testified that a Con Edison representative told 

him that the bill for Apartment 2 at 2462 Gerritsen Avenue in Brooklyn was in 

Bershchanskyʹs name.    

                      Next, Raab, along with Special Agent Steven Cerutti, visited 2462 

Gerritsen Avenue to confirm Bershchanskyʹs residence.  The building at 2462 

Gerritsen Avenue is a multi‐family dwelling with at least three apartments.  Two 

exterior doors face Gerritsen Avenue, with one on the left, slightly above street 

level, and the other on the right, slightly below street level.  The apartment on 

the left is Apartment 2 and the apartment on the right is Apartment 1.3  Raab and 

Cerutti knocked on the door to the left (Apartment 2) and a young woman, Anna 

Klishina, answered.  The agents proceeded to ask her who lived in the 

apartment.  Anna answered that she lived there with her mother and stepfather.  

The agents next asked whether an individual named ʺKimʺ ‐‐ a fictitious name ‐‐ 

lived in the apartment to the right.  Raab and Cerutti testified that they could not 

remember the ʺexact wordsʺ of Annaʹs response, but Annaʹs mother, Svetlana 

Klishina, overheard the conversation and testified that Anna told the agents that 

ʺKimʺ did not live in that apartment, but rather, that a mother and her son lived 

there.  When the agents initially went to the apartment on the left, they did not 
                                              
3                     The entrance to a third apartment was around the corner, on a different 
street.   
                                                   ‐5‐ 
 
                                                                                       
know who lived there, and they picked it ʺjust [as] a place to start.ʺ  G. App. at 

160.  After speaking to Anna, they did not rule out that Bershchansky lived in the 

apartment with the Klishina family. 

B.    The Search Warrant Application 

             On January 24, 2011, Raab submitted a search warrant application 

for ʺ2462 GERRITSEN AVENUE, APT. #2, BROOKLYN, NY 11229.ʺ  In his 

affidavit, Raab described the premises to be searched as follows: 

             The SUBJECT PREMISES is an apartment located within 
             a two‐story red brick multi‐family dwelling, which is 
             attached on one side.  The front of the dwelling has two 
             exterior doors.  The door to the left leads upstairs to 
             apartment #1.  The door to the right as you face the 
             building leads to the SUBJECT PREMISES.  The door is 
             brown and bears the number ʺ2462 2ʺ. 

G. App. at 171.  Raab did not mention whether the door to the right was upstairs 

or downstairs.  In his affidavit, he also summarized the steps HSI took in 

investigating the computer associated with the IP Address.  He repeatedly cited 

the IP Address as the target of the investigation.  He further outlined how he 

determined that the IP Address was subscribed to ʺYuri Bershchansky of 2462 

Gerritsen Avenue Apartment 2, Brooklyn, New York.ʺ  Specifically, Raab 

represented that Cablevision, Con Edison, and Anna Klishina confirmed that 

Bershchansky lived in Apartment 2.  Raab concluded that there was ʺprobable 

                                         ‐6‐ 
 
                                                                                             
cause to believe that there is kept and concealed within THE PREMISES 

KNOWN AND DESCRIBED AS 2462 GERRITSEN AVENUE, APT. #2, 

BROOKLYN, NY 11229 . . . evidence or instrumentalities of . . . sexually explicit 

material relating to children.ʺ  G. App. at 168.   

                      In fact, records from Con Edison ‐‐ obtained after the search warrant 

was issued ‐‐ indicated that Bershchanskyʹs service address was ʺ2462 Gerritsen 

Ave 1FL.ʺ  The Con Edison records also indicated that ʺ2462 GERRITSEN AVE 

2FLʺ was assigned to ʺSvedlana Klishina.ʺ4  The Cablevision records obtained 

before the search indicated ‐‐ erroneously ‐‐ that Bershchansky resided in 

Apartment 2.    

                      The magistrate judge (Azrack, J.) reviewed the warrant application 

and Raabʹs supporting affidavit and issued the requested warrant authorizing 

the search of 2462 Gerritsen Avenue, Apartment 2.  Thereafter, Raab prepared 

and distributed an Enforcement Operation Plan to apprise the search team of the 

place to be searched, the target of the investigation, and any potential safety 

hazards.  The Enforcement Operation Plan repeatedly identified ʺ2462 Gerritsen 

Avenue #2, Brooklyn, NYʺ as the place to be searched and included no other 

                                              
4              Raab later testified that he could not recall the ʺexact wordingʺ of his 
conversation with a Con Edison representative, but he admitted that the representative 
did not, in fact, tell him which apartment Bershchansky lived in.  G. App. at 126‐27.   
                                                 ‐7‐ 
 
                                                                                            
physical descriptions of the residence.  Raab also held a pre‐search briefing with 

the search team and circulated a copy of the search warrant.   

C.         The Execution of the Search Warrant 

                      On January 28, 2011, approximately eight HSI agents ‐‐ including 

Raab and Cerutti ‐‐ assembled to execute the search warrant.  Upon arriving at 

2462 Gerritsen Avenue, Raab knocked on the door to the right, Apartment 1.  

Bershchanskyʹs mother answered and the agents informed her of the search 

warrant.  Raab and the other agents then entered the apartment to conduct the 

search, finding and seizing computer equipment, including a desktop computer 

and two external hard drives.  Photographs of the doors received into evidence 

at the suppression hearing show that both the outer and inner doors to the 

apartment to the left were clearly marked ʺ2,ʺ and that the inner door to the 

apartment on the right ‐‐ the apartment that was searched ‐‐ was clearly marked 

ʺ1.ʺ5  



                                              
5             The record is unclear as to when the photographs were taken.  They 
apparently were taken by the defense, but they were received into evidence at the 
behest of the government. While the record is silent as to whether the photographs 
accurately depict the doors as they appeared in January 2011 (the hearing took place in 
December 2012), the inner wooden doors in the photographs appear worn and old and 
both doors prominently display apartment numbers.  The two outer screen doors 
appear to be newer.  The outer screen door to Apartment 2 is clearly marked ʺ2,ʺ while 
the outer screen door to Apartment 1 does not appear to bear the apartment number. 
                                                 ‐8‐ 
 
                                                                                      
             Bershchansky was present during the search and the agents 

proceeded to interview him.  He admitted receiving and possessing child 

pornography.  The government would later, through forensic review, determine 

the presence of more than 100 electronic files containing child pornography in 

the seized computer equipment.  On December 21, 2011, Bershchansky was 

arrested and charged with possession of child pornography, in violation of 18 

U.SC. §§ 2252(a)(4)(B) and 2252(b)(2). 

D.    Proceedings Below 

             On March 30, 2012, Bershchansky moved to suppress the computer 

evidence and admissions in question.  Bershchansky argued, inter alia, that the 

search warrant was not supported by probable cause and that Raab knowingly 

misled the magistrate judge by omitting material information in the warrant 

application.  On May 15, 2012, the district court held a hearing on the motion and 

reserved judgment.  On August 10, 2012, Bershchansky filed a supplemental 

brief arguing that this Courtʹs intervening decision in United States v. 

Voustianiouk, 685 F.3d 206 (2d Cir. 2012), required suppression of the evidence.  

On December 12, 2012, the district court held a second evidentiary hearing.   

             On July 19, 2013, the district court issued a well‐reasoned and 

carefully‐considered thirty‐page memorandum and order, ordering the 

                                          ‐9‐ 
 
                                                                                                     
suppression of the evidence seized and statements made during the execution of 

the warrant.  United States v. Bershchansky, 958 F. Supp. 2d 354 (E.D.N.Y. 2013).   

The district court concluded that the agents exceeded the scope of the search 

warrant by searching premises other than the one they were authorized to 

search, and it also determined that the good faith exception to the exclusionary 

rule did not apply.  Hence, it suppressed the evidence.  Id. at 383.  This appeal 

followed.6  

                                                 DISCUSSION 

                       We consider three areas of dispute:  (a) the standard of review; (b) 

    the scope of the search warrant; and (c) the good faith exception to the 

    exclusionary rule. 

A.         Standard of Review 

                      On appeal from a district courtʹs ruling on a motion to suppress 

evidence, ʺwe review legal conclusions de novo and findings of fact for clear 

error.ʺ  United States v. Freeman, 735 F.3d 92, 95 (2d Cir. 2013).  We also review de 

novo mixed questions of law and fact.  Id. (citing United States v. Lucky, 569 F.3d 

101, 105‐06 (2d Cir. 2009)).  We ʺpay special deference to the district courtʹs 



                                              
6                     We have jurisdiction over this interlocutory appeal pursuant to 18 U.S.C.  
§ 3731. 
                                                    ‐10‐ 
 
                                                                                       
factual determinations going to witness credibility.ʺ  United States v. Jiau, 734 F.3d 

147, 151 (2d Cir. 2013). 

                      Bershchansky contends further that, as the prevailing party below, 

he is entitled to have the evidence viewed in the light most favorable to him.  

Indeed, in a number of our decisions we have held that, when reviewing a 

district courtʹs decision on a motion to suppress, we view the evidence in the 

light most favorable to the prevailing party, e.g., the defendant where the motion 

is granted.  See, e.g., United States v. Andino, 768 F.3d 94, 98 (2d Cir. 2014); United 

States v. Murphy, 703 F.3d 182, 189 (2d Cir. 2012); United States v. Jackson, 652 F.2d 

244, 246 (2d Cir. 1981); United States v. Oates, 560 F.2d 45, 49 (2d Cir. 1977).  The 

government, however, argues that where a defendantʹs motion to suppress is 

granted, the evidence should be viewed in its favor even though it did not 

prevail below, and, to be sure, there is authority to support that proposition.  See, 

e.g., United States v. Barner, 666 F.3d 79, 82 (2d Cir. 2012); United States v. Julius, 

610 F.3d 60, 64 (2d Cir. 2010).7  In yet other decisions, we simply reviewed factual 

findings for clear error, without viewing the evidence in favor of either party, 

prevailing or not, and we reviewed conclusions of law and mixed questions of 

                                              
7             We recognized this apparent conflict in United States v. Wilson, but we 
declined to resolve it ʺbecause the outcome would [have been] the same under each 
standard of review.ʺ  699 F.3d 235, 242 n.3 (2d Cir. 2012).   

                                                 ‐11‐ 
 
                                                                                         
fact and law de novo.  See, e.g., United States v. Raymonda, 780 F.3d 105, 113 (2d Cir. 

2015); Jiau, 734 F.3d at 151; United States v. Lopez, 547 F.3d 397, 399 (2d Cir. 2008); 

United States v. Irving, 452 F.3d 110, 123 (2d Cir. 2006).  Hence, we have taken 

three different approaches in reviewing decisions granting motions to suppress.8   

                      The governmentʹs position ‐‐ that we should view the evidence in 

the light most favorable to it even when it is not the prevailing party ‐‐ does not 

make sense and we reject it.  Only a few of our decisions have held as such, the 

first of which was United States v. Howard, 489 F.3d 484, 490 (2d Cir. 2007).  In 

Howard, we reviewed a district courtʹs grant of a motion to suppress and held 

that we view the district courtʹs factual findings ʺin the light most favorable to 

the government,ʺ even though the government was not the prevailing party.  Id.  

In support of this proposition, the Howard panel cited United States v. Casado, 303 

F.3d 440, 443 (2d Cir. 2002).  In Casado, however, we reviewed a district courtʹs 

denial of the defendantʹs motion to suppress, and accordingly we viewed the 

                                              
8             We note that a fourth approach ‐‐ to view the evidence in the light most 
favorable to the district courtʹs decision ‐‐ has been adopted by some courts.  See, e.g., 
United States v. Yeary, 740 F.3d 569, 579 n. 25 (11th Cir. 2014) (ʺWe consider the evidence 
in the light most favorable to the District Courtʹs judgment.ʺ); United States v. 
Santistevan, 701 F.3d 1289, 1292 (10th Cir. 2012) (ʺUpon review of an order granting a 
motion to suppress, we accept the district courtʹs factual findings unless clearly 
erroneous, viewing the evidence in the light most favorable to the district court.ʺ).  This 
approach, however, has never been adopted by this Court. 
 

                                                 ‐12‐ 
 
                                                                                                 
evidence in the governmentʹs favor.  Casado, 303 F.3d at 443 (holding that, where 

district court denied motion to suppress, ʺwe view [the district courtʹs factual 

findings] in the light most favorable to the governmentʺ). 9  Howardʹs inadvertent 

misapplication of Casado spawned a pair of cases that diverged from our 

longstanding precedent.  See Barner, 666 F.3d at 82 (citing Howard and Julius); 

Julius, 610 F.3d at 64 (citing Howard).  We conclude that these decisions applied 

the incorrect standard in reviewing a district courtʹs grant of a motion to 

suppress, and that they are inconsistent with our long‐established precedent.10   

                      We think the better approach is to review the district courtʹs findings 

of fact for clear error without viewing the evidence in favor of either party, and 

to review its conclusions of law and mixed questions of law and fact de novo, as 

we did in, e.g., Raymonda, 780 F.3d at 113; Jiau, 734 F.3d at 151; Lopez, 547 F.3d at 

399; and Irving, 452 F.3d at 123 .11  Generally, our cases have applied the light 

                                              
  
9            In turn, Casado cited United States v. Peterson, 100 F.3d 7, 11 (2d Cir. 1996), 
which also involved the denial of a motion to suppress.   

10              We have, on occasion, clarified prior decisions to address purported 
conflicts.  See United States v. Pujana‐Mena, 949 F.2d 24, 27‐28 (2d Cir. 1991) (clarifying 
ʺseemingly contradictory rulings from this courtʺ); United States v. Ingredient Technology 
Corp., 698 F.2d 88, 99 (2d Cir. 1983) (clarifying prior holdings that were ʺsimply pure 
oversightʺ). 
 
11              Many of our sister circuits similarly employ this standard of review.  See, 
e.g., United States v. Thurmond, 782 F.3d 1042, 1044 (8th Cir. 2015) (ʺIn an appeal of a 
district courtʹs denial of a motion to suppress, we review the courtʹs findings of fact for 
                                                 ‐13‐ 
 
                                                                                                                                                 
most favorable standard in three situations:  (1) review of a grant of a motion to 

dismiss under Fed. R. Civ. P. 12 (b)(6), where we assume the facts alleged in the 

complaint to be true and we draw all reasonable inferences in favor of the 

plaintiff; (2) review of a grant of a motion for summary judgment under Fed. R. 

Civ. P. 56, where we resolve all factual disputes and draw all reasonable 

inferences in favor of the non‐moving party; and (3) review of a general verdict 

rendered by a jury, which entitles the prevailing party to have the evidence and 

reasonable inferences drawn therefrom viewed in its favor.  See Patane v. Clark, 

508 F.3d 106, 111 (2d Cir. 2007) (per curiam) (reviewing district courtʹs decision to 

dismiss a complaint for failure to state a claim); Kosmynka v. Polaris Indus., Inc., 

462 F.3d 74, 77 (2d Cir. 2006) (reviewing jury verdict); Island Software & Computer 

Serv., Inc. v. Microsoft Corp., 413 F.3d 257, 260 (2d Cir. 2005) (reviewing district 

courtʹs grant of summary judgment).  In the first two scenarios, the trial court has 

not made factual findings and the decision is based on one sideʹs factual 

assertions or evidence, and in the third scenario, the jury likewise has not made 

specific factual findings but has rendered only a general verdict. 


                                                                                                                                                  
clear error and its legal determinations de novo.ʺ); United States v. Carrigan, 724 F.3d 39, 
45 (1st Cir. 2013) (ʺIn reviewing the denial of a motion to suppress, we will review 
findings of fact for clear error and legal conclusions de novo.ʺ); United States v. Rodgers, 
656 F.3d 1023, 1026 (9th Cir. 2011) (ʺWe review de novo the district courtʹs denial of the 
motion to suppress, but review the courtʹs underlying findings of fact for clear error.ʺ). 
                                                                     ‐14‐ 
 
                                                                                        
             Where a district court has made factual findings and drawn 

reasonable inferences in granting or denying a motion to suppress, it does not 

make sense for us to view the evidence in favor of either side on appeal.  Indeed, 

it would be difficult to review a finding of fact for clear error while viewing the 

evidence underlying that fact in favor of either party.  When reviewing for clear 

error, we may reverse only if we are ʺleft with the definite and firm conviction 

that a mistake has been committed,ʺ Andino, 768 F.3d at 98, and ʺ[w]here there 

are two permissible views of the evidence, the factfinderʹs choice between them 

cannot be clearly erroneous,ʺ United States v. Murphy, 703 F.3d 182, 188 (2d Cir. 

2012).  A requirement that the evidence be viewed in favor of one side or the 

other would be at odds with the notion that deference must be given to the 

factfinderʹs view of the evidence, and, for example, where there are two 

permissible views of the evidence, the less favorable of the two would not be 

clearly erroneous.  

             In the end, however, in this case we need not decide whether, when 

reviewing a district court’s factual findings on a motion to suppress, we should 

view the evidence in the light most favorable to the prevailing party or we 

should simply review for clear error without construing the evidence in favor of 

the prevailing party, for Bershchansky would prevail under either standard of 

                                        ‐15‐ 
 
                                                                                         
review.  Accordingly, while we reject the government’s position that the 

evidence should be viewed in its favor even though it did not prevail below, we 

need not decide between the two remaining views.   

B.    The Scope of the Search Warrant 

      i.     Applicable Law 

             The Fourth Amendment protects the ʺright of the people to be 

secure in their persons, houses, papers, and effects, against unreasonable 

searches and seizures.ʺ  U.S. Const. amend. IV.  Police officers must first obtain a 

warrant before they search a personʹs home, unless exigent or other 

circumstances justify a warrantless search.  Andino, 768 F.3d at 98.  Search 

warrant procedures are not mere formalities; they protect against ʺindiscriminate 

searches and seizures.ʺ  Payton v. New York, 445 U.S. 573, 583 (1980); see also 

McDonald v. United States, 335 U.S. 451, 455 (1948).  Indeed, the Fourth 

Amendment requires that the search warrant describe with particularity the 

place to be searched and the items to be seized.  Kentucky v. King, 131 S. Ct. 1849, 

1856 (2011); accord United States v. Clark, 638 F.3d 89, 102 (2d Cir. 2011).  This 

particularity requirement protects individuals from ʺexploratory rummagingʺ 

not supported by probable cause.  United States v. Galpin, 720 F.3d 436, 445 (2d 




                                          ‐16‐ 
 
                                                                                         
Cir. 2013) (quoting Coolidge v. New Hampshire, 403 U.S. 443, 467 (1971)); accord 

United States v. McCargo, 464 F.3d 192, 196 (2d Cir. 2006).   

             ʺIn determining the permissible scope of a search that has been 

authorized by a search warrant . . . we must look to the place that the magistrate 

judge who issued the warrant intended to be searched [and] not to the place that 

the police intended to search when they applied for the warrant.ʺ  United States v. 

Voustianiouk, 685 F.3d 206, 211 (2d Cir. 2012).  We look directly to the text of the 

search warrant to determine the permissible scope of an authorized search.  See 

Groh v. Ramirez, 540 U.S. 551, 561 (2004) (ʺThe mere fact that the Magistrate 

issued a warrant does not necessarily establish that he agreed that the scope of 

the search should be as broad as the affiantʹs request.ʺ).  

      ii.    Application 

             It is apparent from the face of the warrant, as well as Raabʹs 

supporting affidavit, that the magistrate judge authorized the search of 

Apartment 2 and no other apartment.  The finding of probable cause was 

predicated on evidence that child pornography was being made available on a 

computer with an IP address that Raab believed was associated with a user in 

Apartment 2.  Raab repeatedly referred to Apartment 2 in his affidavit, and he 

represented that he received confirmation from Cablevision, Con Edison, and 

                                         ‐17‐ 
 
                                                                                        
Anna Klishina that Apartment 2 was the apartment in question.  Indeed, 

Apartment 2 was the only apartment that the magistrate judge could have 

authorized because the warrant application submitted by Raab referenced no 

other apartment and did not provide probable cause to search any other 

apartment.  We conclude, as did the district court, that when the agents searched 

Apartment 1 rather than Apartment 2, they searched an apartment that the 

magistrate judge did not authorize them to search.  When they did so, they 

conducted a warrantless search in violation of the Fourth Amendment.   

               The government contends that the warrant authorized the search of 

Bershchanskyʹs apartment, notwithstanding the erroneous apartment number, 

because the physical description of Bershchanskyʹs apartment was partially 

correct.  We reject the argument.  First, the warrant did not authorize a search of 

Bershchanskyʹs apartment, but rather it authorized the search of Apartment 2.  

Indeed, the warrant itself makes no reference to Bershchansky at all.  Second, 

although the warrant described the apartment ʺto the right,ʺ it clearly specified 

Apartment 2.  The designation of the apartment number, under the 

circumstances, was a marker at least as specific and meaningful as the words ʺto 

the right.ʺ 




                                        ‐18‐ 
 
                                                                                             
                      This case differs from those in which courts have held warrants 

valid despite erroneous address numbers.  E.g., United States v. Brobst, 558 F.3d 

982, 992 (9th Cir. 2009); United States v. Turner, 770 F.2d 1508, 1510‐11 (9th Cir. 

1985); United States v. McCain, 677 F.2d 657, 660‐61 (8th Cir. 1982); State v. 

Blackburn, 511 P.2d 381, 385 (Or. 1973).  In those cases, other information in the 

warrant (or the executing officersʹ knowledge) strongly indicated a particular 

location other than the misidentified address.  Here, in contrast, the warrant 

could be read by a reasonable officer as indicating either of two apartments ‐‐ 

ʺ[A]partment 2ʺ or the apartment ʺto the right.ʺ  Significantly, most of the 

governmentʹs evidence in the warrant application pointed to ʺ[A]partment 2.ʺ12  

Under the circumstances and in light of the warrant application, therefore, the 

apartment number was the more salient descriptor of the location to be searched.   

                      We have previously noted that it may be ʺenough if the description 

is such that the officer[s] armed with a search warrant can with reasonable effort 

ascertain and identify the place intended.ʺ  Velardi v. Walsh, 40 F.3d 569, 576 (2d 

Cir. 1994) (internal quotation marks omitted).  Even if the likelihood of error was 


                                              
   
12            See Bershchansky, 958 F. Supp. 2d at 379 (ʺGiven that the governmentʹs 
showing of probable cause in Agent Raabʹs affidavit derived from the identification of a 
specific computerʹs IP address at [A]partment 2, and a neighborʹs purported statement 
that the defendant resided in [A]partment 2, this court finds that [the magistrate] 
necessarily intended for the government to search [A]partment 2.ʺ).   
                                                 ‐19‐ 
 
                                                                                           
roughly 50%, however, that is too great a risk under the law, which requires ʺno 

reasonable probability of searching another premises in error.ʺ  Id. (emphasis 

omitted).  Here, however, based on the information known to Raab, the agents 

could not have reasonably concluded that Bershchansky actually lived in 

Apartment 1 and that they were authorized to search Apartment 1. 

              Our conclusion is supported by our decision in Voustianiouk, which 

involved similar facts.  Indeed, the same agent ‐‐ Raab ‐‐ was at the center of that 

case.  In Voustianiouk, Raab obtained a warrant to search the first floor apartment 

at a location, but when he discovered that the suspect lived on the second floor, 

he instead searched the second floor apartment without obtaining further 

authorization to do so.  685 F.3d at 208.  We held that, consequently, the agents 

conducted a warrantless search of the second floor apartment, in violation of the 

Fourth Amendment.  See id. at 208, 211, 214.    

C.    Good Faith  

             We turn to the good faith exception to the exclusionary rule.  

      i.     Applicable Law 

             To safeguard Fourth Amendment rights, the Supreme Court created 

ʺan exclusionary rule that, when applicable, forbids the use of improperly 

obtained evidence at trial.ʺ  Herring v. United States, 555 U.S. 135, 139 (2009).  The 

                                         ‐20‐ 
 
                                                                                  
exclusionary ruleʹs ʺprime purpose is to deter future unlawful police conduct and 

thereby effectuate the guarantee of the Fourth Amendment against unreasonable 

searches and seizures.ʺ  United States v. Calandra, 414 U.S. 338, 347 (1974).  The 

rule specifically deters ʺdeliberate, reckless, or grossly negligent conduct, or in 

some circumstances recurring or systemic negligence.ʺ  Herring, 555 U.S. at 144.  

Exclusion extends to both physical evidence and indirect products of unlawful 

searches, including ʺverbal evidence which derives so immediately from an 

unlawful entry.ʺ  Wong Sun v. United States, 371 U.S. 471, 485 (1963).  A 

determination that a Fourth Amendment violation occurred, however, does not 

automatically require the suppression of all physical evidence seized or 

statements derived from that illegal search.  Suppression is ʺour last resort, not 

our first impulse.ʺ  Hudson v. Michigan, 547 U.S. 586, 591 (2006).    

             In United States v. Leon, the Supreme Court set out an exception to 

the exclusionary rule for a search conducted in good faith reliance upon an 

objectively reasonable search warrant.  468 U.S. 897, 925 (1984).  The good faith 

reliance exception recognizes that if ʺthe officer is acting as a reasonable officer 

would and should act in similar circumstances,ʺ id. at 920 (citation omitted), 

excluding the evidence would serve little deterrent purpose.  Thus, the good‐

faith inquiry here ʺis confined to the objectively ascertainable question whether a 

                                         ‐21‐ 
 
                                                                                            
reasonably well trained officer would have known that the search was illegal in 

light of all of the circumstances.ʺ  Herring, 555 U.S. at 145 (internal quotation 

marks omitted).  ʺThe burden is on the government to demonstrate the objective 

reasonableness of the officersʹ good faith relianceʺ on an invalidated warrant.  

United States v. George, 975 F.2d 72, 77 (2d Cir. 1992); accord United States v. Santa, 

180 F.3d 20, 25 (2d Cir. 1999).  Additionally, evidence should be suppressed only 

ʺwhere the benefits of deterring the [g]overnmentʹs unlawful actions appreciably 

outweigh the costs of suppressing the evidence.ʺ  United States v. Ganias, 755 F.3d 

125, 136 (2d Cir. 2014). 

      ii.    Application 

             We conclude that the search of Bershchanskyʹs apartment was not 

objectively reasonable and that the agents could not have relied on the warrant in 

good faith.  We also hold that the benefits of deterring the agentsʹ unlawful 

conduct outweigh the costs of suppressing the evidence obtained.  

             First, the warrant clearly authorized the search of Apartment 2, and 

yet the agents searched Apartment 1.  As the district court observed, ʺ[t]he 

evidence suggests that the officers ignored the warrantʹs clear authorization to 

search only [A]partment 2 and searched an apartment they were not authorized 

to search.ʺ  Berschchansky, 958 F. Supp. 2d at 381.  A reasonable police officer 

                                          ‐22‐ 
 
                                                                                      
would have recognized that the warrant authorized a search only of Apartment 

2, he would not have proceeded to search an unauthorized apartment, and he 

would have called the magistrate judge for permission to search Apartment 1.  

Rather than obtain authorization to search Apartment 1, the agents bypassed 

constitutionally‐mandated procedure and took a shortcut.  See Groh, 540 U.S. at 

563 (ʺIt is incumbent on the officer executing a search warrant to ensure the 

search is lawfully authorized and lawfully conducted.ʺ).   

            Second, the governmentʹs assertion that the agents acted in good 

faith is undercut by Raabʹs repeated erroneous and conflicting statements.  He 

claimed to have confirmed with Anna Klishina that Bershchansky and his 

mother lived in Apartment 2.  Yet, Svetlana Klishina ʺcredibly testified that she 

only heard her teenage daughter tell agents that ʹdownstairs live a mother with a 

sonʹʺ and, as the district court found, it would have made ʺno sense for Ms. 

Klishinaʹs daughter, who live[s] in [A]partment 2, to tell Agent Raab that Mr. 

Bershchansky lived in [A]partment 2.ʺ  Berschchansky, 958 F. Supp. 2d at 381.  

Raab also asserted that he orally confirmed with Con Edison that the bill for 

Apartment 2 was in Bershchanskyʹs name, when the Con Edison records later 

showed that Bershchansky was not, in fact, listed as living in Apartment 2.  

Further, Raab confirmed that when he executed the warrant, he did not ʺnotice 

                                        ‐23‐ 
 
                                                                                             
any numbers on the door that were inconsistent with the warrant.ʺ  G. App. at 

83.  Yet, in his warrant application, he stated unequivocally that the door to the 

right bore ʺthe number ʹ2462 2.ʹʺ  G. App. at 171.  Moreover, the photographs ‐‐ 

which were received into evidence at the governmentʹs request ‐‐ show that the 

door to Bershchanskyʹs apartment was clearly marked with a large numeral ʺ1.ʺ13    

                      Third, the governmentʹs suggestion that the description of the 

apartment in the warrant was sufficient to have permitted the agents to believe 

in good faith that they were authorized to search Bershchanskyʹs apartment, in 

essence without regard to the apartment number, fails.  The warrant did not 

mention Bershchansky by name, and while it provided some limited physical 

description of the premises, the apartment to be searched was not otherwise 

described with ʺsufficient particularity so that there was no reasonable 

probability that an incorrect premises might be accidentally searched.ʺ  

Bershchansky, 958 F. Supp. 2d at 381.  And, of course, the most prominent part of 

the description was the apartment number.  Therefore, the agents could not have 


                                              
   
13              In his hearing testimony, Raab steadfastly insisted that he could not recall 
whether there was a number on the door of the apartment they searched; he could not 
recall where he got the number ʺ2ʺ from to put into the search warrant application, and 
he could not recall what he thought in terms of the apartment number as he entered.  Of 
course, the apartment number was critical to the agents as they were executing a 
warrant to search a particular apartment, and Raabʹs purported failure to recall these 
critical facts is telling.   
                                                 ‐24‐ 
 
                                                                                         
ʺreasonably relied on the description in conducting a searchʺ of what turned out 

to be Apartment 1.  Voustianiouk, 685 F.3d at 212 n.1.   

             We agree with the district court that the agentsʹ ʺsignificant errors 

constitute the type of ʹconduct that is sufficiently deliberate that exclusion can 

meaningfully deter it, and sufficiently culpable that such deterrence is worth the 

[price] paid by the justice system.ʹʺ  Bershchansky, 958 F. Supp. 2d at 381 (quoting 

Voustianiouk, 685 F.3d at 216).  We underscore that Raab was the agent who 

prepared the warrant.  Because Raab was also the effectuating officer, he cannot 

now claim that he reasonably relied on the deficient warrant he submitted.  See 

Groh, 540 U.S. at 564 (2004) (ʺMoreover, because petitioner himself prepared the 

invalid warrant, he may not argue that he reasonably relied on the Magistrateʹs 

assurance that the warrant contained an adequate description of the things to be 

seized and was therefore valid.ʺ). 

             Moreover, as noted above, Raab was also the lead agent in 

Voustianiouk, where the agents took a ʺshortcutʺ instead of obtaining a new 

search warrant for the defendantʹs actual apartment.  685 F.3d at 208.  Raabʹs 

ʺrecurringʺ conduct further supports the application of the exclusionary rule to 

the circumstances of this case.  Herring, 555 U.S. at 144 (ʺ[T]he exclusionary rule 

serves to deter deliberate, reckless, or grossly negligent conduct, or in some 

                                         ‐25‐ 
 
                                                                                          
circumstances recurring or systemic negligence.ʺ).  Exclusion is proper here ʺto 

compel respect for the constitutional guaranty.ʺ  Elkins v. United States, 364 U.S. 

206, 217 (1960).  We agree with the district court that the benefits of deterring the 

governmentʹs conduct here appreciably outweigh the costs of suppression. 

                                  CONCLUSION 

             For the reasons set forth above, the order of the district court is 

AFFIRMED.  




                                         ‐26‐